PER CURIAM.
Dedrick Pope’s petition alleging ineffective assistance of appellate counsel (PAI-AAC) is denied without prejudice to Pope filing a timely motion to withdraw plea in *751the trial court, pursuant to Florida Rule of Criminal Procedure 3.850. We note that Pope filed a motion to withdraw plea, on November 14, 2001, which the trial court denied. Because that motion was based on other grounds, any new motion that asserts the claim raised in Pope’s PAIAAC would not be successive.
Petition denied without prejudice.
FULMER, SILBERMAN, and KELLY, JJ., Concur.